Citation Nr: 9923816	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-33 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for malignant melanoma 
of the left shoulder due to herbicide exposure (Agent 
Orange).

2.  Entitlement to service connection for basal cell 
carcinoma of the face on either a direct basis or as due to 
Agent Orange exposure.  

3.  Entitlement to service connection for skin rash, to 
include acne of the back and shoulders, on either a direct 
basis or as due to Agent Orange exposure.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for an abdominal 
disorder, to include diverticulitis.  

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.  

8.  Entitlement to service connection for residuals of right 
nephrectomy.  

9.  Entitlement to service connection for a cyst of the liver 
and gallbladder.  

10.  Entitlement to service connection for tingling of the 
lower extremities.  

11.  Entitlement to service connection for a disorder of the 
left eyelid with associated loss of vision.  

12.  Entitlement to service connection for residuals of 
stress fractures of the left tibia and ribs.  

13.  Entitlement to service connection for chest pain.  

14.  Entitlement to an increased rating for osteoarthritis of 
multiple joints, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957, and from February 1960 to March 1975.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from a rating decision of July 1997 
from the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

The veteran, in April 1999, was afforded a hearing in 
Washington, D.C. before a member of the Board.  The member of 
the Board who held the hearing is making the decision in this 
case and is the signatory of this decision.


REMAND

The threshold question that must be resolved is whether the 
appellant has presented evidence that his claims for service 
connection are is well grounded. See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 
A well-grounded claim is a plausible claim, meaning a claim, 
which is meritorious. See Murphy, 1 Vet. App. at 81.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in order to be a well- grounded claim, there 
must be competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

The Board takes notice that additional evidence was 
submitted, and the appropriate waiver was executed, at the 
time of the April 1999 hearing.  It is also noted that 
additional medical evidence was received by the Board in 
February 1999.  This evidence, includes Naval radiographic 
reports and a biopsy report dated in 1994. Other evidence is 
also noted to have been received by the Board in March 1999.  
This evidence includes undated letter by the veteran, a 
newspaper article, and Navy and VA treatment records.  A 
review of the veteran's claims folder reveals that some, but 
not all, of these records were previously associated with the 
record.  The above-mentioned evidence received by the Board 
in both February and March 1999 was not accompanied by the 
appropriate waiver.  

While the case was pending before the Board, the veteran 
submitted a large packet of information which is noted to 
have arrived at the Board by certified mail in April 1999.  
Review of this evidence shows that it includes both medical 
evidence relating to both treatment and examination afforded 
the veteran for several of the disorders which the veteran 
has stated are related to his period of service.  
Significantly, a portion of these medical records are noted 
to be dated after the RO's most recent Supplemental Statement 
of the Case (SSOC) was mailed to the veteran in March 1998.  
Additional records from the National Institute of Health and 
from Dr. Braunstein were also enclosed.  This evidence was 
not accompanied by a waiver.  See 38 C.F.R. § 20.1304 (1998).

As such, the RO has had the opportunity to review the 
additional evidence.  The mandate of 38 C.F.R. 20.1304 (1998) 
is not optional.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant ... which is 
accepted by the Board ... must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived....38 C.F.R. 20.1304(c) (1998).  The Board is 
of the opinion that above-mentioned newly submitted evidence 
may well be relevant to the issues currently on appeal.  

A review of the February 1998 VA examination reflects that 
the veteran had complaints involving multiple joints, to 
include the low back.  X-rays were confined to the knees and 
hands.  Degenerative arthritis is rated on impairment in 
range of motion of the involved joints.  In DeLuca v. Brown, 
8 Vet.App. 202, 205 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that it is improper 
to assign a particular disability rating where the 
examination merely recorded the veteran's range of motion at 
the time without considering his functional loss on use due 
to flare-ups.  See also Schafrath v. Derwinski, 1 Vet.App. 
589, 592-93 (1991). In addition, the Court stated that 38 
C.F.R. § 4.45 (1996) applies to evaluating injuries of the 
joints and that an examination should consider the degree of 
additional range-of-motion loss due to pain, weakened 
movement, excess fatigability and incoordination.  DeLuca, 8 
Vet.App. at 207. In view of DeLuca, the Board ids of the 
opinion that another VA examination is warranted.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Therefore, in the interest of ensuring the veteran's receipt 
of procedural due process, this case is REMANDED to the RO 
for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claims in 
order to satisfy the well-grounded 
threshold set forth above per Caluza.  
The RO should furnish the veteran with 
the appropriate release of information 
forms in order to obtain copies of any VA 
and private medical records pertaining to 
current treatment for any of his claimed 
disorders.  All records not already 
associated with the veteran's claims 
folder should be associated therein.  

2.  The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the extent and severity of 
the degenerative arthritis.  In addition 
to x-rays, any other tests deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review prior to the examination.  It 
is requested that the examiner identify 
and evaluate all joints affected by 
arthritis.  Each involved joint should be 
tested for range of motion.  The examiner 
is asked to note the normal ranges of 
motion of any joints tested.  
Additionally, the examiner should be 
requested to determine whether the 
involved joints exhibit weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
requested to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the joints affected by the 
disabilities are used repeatedly over a 
period of time.  A complete rational for 
any opinion expressed should be included 
in the examination report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of all of the evidence 
received since the SSOC issued in March 
1998, to include consideration of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998). 

If the benefits sought are not granted, the veteran and his 
representative should be furnished a SSOC, and an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


